Citation Nr: 1701544	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an abdominal injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.

3.  Whether injuries to the abdomen and left knee were due to willful misconduct.

4.  Entitlement to service connection for residuals of an abdominal injury.

5.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and S.T.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a September 2016 Board hearing at the Louisville, Kentucky Regional Office.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of abdominal and left knee injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1967 decision, the Board denied Veteran's claims for service connection for an abdominal and left knee injury.

2.  New evidence received since the October 1967 Board decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claims of service connection for an abdominal and left knee injuries.

3.  The Veteran's abdominal and left knee injuries were incurred in the line of duty, were not proximately and immediately caused by his actions, and were not a direct result of an act of willful misconduct.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1967 Board decision in connection with the Veteran's claim of service connection for an abdominal and left knee injury.is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100, 20.1103 (2016).

2.  The Veteran's abdominal and left knee injuries were not the result of his own willful misconduct and was, therefore, incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1 (m) and (n), 3.102, 3.301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

No discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening the claim of service connection for residuals of abdominal and left knee injuries disability and the finding that the Veteran's abdominal and left knee injuries were not the result of willful misconduct.



II.  New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for an abdominal and left knee injury was denied in a March 1967 rating decision, the Veteran appealed the decision and the appeal was denied by the Board in October 1967.  The Board found that the Veteran's injuries were the result of his own willful misconduct and were not incurred in the line of duty.

The evidence considered by the Board at the time of the October 1967 decision included the Veteran's service treatment records and statements submitted by the Veteran in support of his claim.  

Evidence associated with the claims file since the October 1967 Board denial includes additional private treatment records and additional statements in support of the Veteran's claim.  Also added to the claims file is a transcript of the Veteran's September 2016 Board hearing testimony.  During that hearing, the Veteran reported that he had no part in the making of the bomb that caused his injuries and that while he emptied blank cartridges, he did not put any powder inside of the pipe that caused his injuries.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the October 1967 Board decision raises a reasonable possibility of substantiating the claims.  Specifically, the new evidence includes evidence demonstrating a that the Veteran's actions did not constitute willful misconduct.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Willful Misconduct

Legal Criteria

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); see also 38 C.F.R. §§ 3.1 (m), 3.301(a) (2016). 

Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85. 

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n) (2016).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(1) (2016).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n)(2) (2016). Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1 (n)(3) (2016).

Factual Background and Analysis

The Veteran's service treatment records demonstrate that, in December 1960, the Veteran sustained injuries to the abdomen and left knee following an explosion.  

Personnel and service treatment records demonstrate that on December 14, 1960, the Veteran and other marines extracted powder from blank ammunition to be placed in a pipe and ignited, causing an explosion and the Veteran's injuries.  Of note, the Veteran's personnel records indicate that the Veteran was trained respecting the disposition of blank ammunition.  

A December 1969 summary of the Veteran's testimony in association with the investigation of the accident demonstrates the Veteran's assertion that he refilled an empty, unfired, blank cartridge with powder and gave it to a fellow marine.  He stated that he did not recall who lit the powder in the pipe.  Associated testimonies noted that the Veteran handed another a blank cartridge in a pipe and filled it with powder.  In another testimony from G.M., it was noted that some others had burned some powder in a smaller tube and there was no explosion.  Yet another marine, T.H. testified that the Veteran placed a blank cartridge into a pipe.  Each marine testified that he did not remember who lit the pipe.  

A March 1967 Administrative Decision for a line of duty determination noted that on December 14, 1960, the Veteran and three other marines emptied the powder of one hundred and fifty-three unfired thirty caliber rifles cartridges into a pipe and ignited the pipe, causing the Veteran's injuries.  It was noted that the Veteran's commanding officer found that each man injured had been properly instructed with the contents of 30 caliber cartridges and had received field instructions on handling duds and ammunition found in the field.  The commanding officer was shown to note that the men were not expecting an explosion or an explosion of such magnitude.  It was noted that the commanding officer found that the Veteran's injuries were in the line of duty and not due to misconduct.  

This opinion was overruled by the Judge Advocate General's office which found that injuries resulted from horseplay with explosion.  The Judge Advocate held that the Veteran's injuries were not in the line of duty and resulted in their own misconduct.  The Administrative Decision concluded that the Veteran was oriented to the contents of the thirty caliber cartridges and should have realized the consequences of tapping powered in a pipe and igniting the powder.  

In an April 1967 statement, the Veteran reported that he and two other marines were working on a radio van when one of them found a blank 30 caliber rifle cartridge on the ground and removed its powder on the ground where it was lit to see if it would burn.  The Veteran stated that he did empty powder from other blank cartridges and poured it on the ground.  The Veteran stated that someone found a metal pipe and wanted to make "a sort of Roman Candle."  Thus, the Veteran explained, some of the powder was poured into the pipe and an empty blank cartridge was placed in the other end.  The Veteran stated that another marine lit the powder trying to make it shoot the empty blank cartridge into the air.  The Veteran stated that, instead, the pipe exploded causing his injuries.  The Veteran stated that he was not given specific instructions regarding the handling of live ammunition.  The Veteran stated that he did not expect an explosion.  

During his November 2016 Board hearing, the Veteran testified that he had no part in making the explosive.  He stated that he remembered that he opened up seven or eight rifle cartridges, and that he pulled the powder out but had no part in making an explosive and did not put powder inside of the pipe.  He asserted that he did not remember what he said during the investigation of the incident as he was in shock.  The Veteran indicated that he did not understand how blank ammunition or pipe bombs worked.

The Board finds that the Veteran's injuries were not the proximate result of willful misconduct.  As noted above, willful misconduct is an act involving conscious wrongdoing or known prohibited action with knowledge of or wanton and reckless disregard of the probable consequences.  38 C.F.R. § 3.1 (n) (2016).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n)(2) (2016).  Significantly, willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1 (n)(3) (2016).

Here, while testimony of the event at the time of the Veteran's injuries is varied, the Veteran's testimony and statements indicate that the Veteran did not know his actions would lead to an explosion.  The testimony of the Veteran varies in different accounts, he is reported as handing a powder filled cartridge to a marine in the making of the bomb in one report, and as spilling it on the ground in others.  Willful misconduct is determinative where it is the proximate cause of the injury.  Here, the evidence suggests that another marine's actions, specifically the lighting of the powder in a pipe, led to the Veteran's injuries.  Additionally, even when considering the varied reports described above, the Veteran makes clear on several occasions that he did not know what a blank cartridge would do and that he and his fellow soldiers did not know an explosion would occur.  This is further indicated by the investigative reports in which it is noted that the powder had been lit in a pipe previously and no explosion took place.  

Given this evidence, the Board finds that the explosion was not a probable and known consequence of the Veteran's actions.  Thus, while his conduct was clearly ill-advised, the Board does not find the Veteran's injuries were the result of willful misconduct with the knowledge of or wanton and reckless disregard of the probable consequences.  


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for an abdominal disability is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for a left knee disability is granted.

The Veteran's abdominal and left knee injuries were incurred in the line of duty and not due to willful misconduct.


REMAND

As described above, the Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for an abdominal and left knee disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits.

Further, the Board notes that the Veteran was afforded VA examinations to determine the etiology of his abdominal and left knee complaints in January 2013.  The Board finds that these examinations are inadequate and that new examinations are, therefore, necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The January 2013 VA examiner concluded that the Veteran had neither a current abdominal disability nor a current left knee disability that was due to his in-service injuries.  However, the examiner is shown to have reported that there were no records in the claims file to show current treatment of the Veteran's abdominal disability after 2005.  The examiner further stated that the Veteran's left knee disability was not related to service because a 1997 treatment record demonstrated age related narrowing and minimal spur on the patella, noting that this was found thirty-seven years after the Veteran's service.  The VA examinations are inadequate as the VA examiner did not consider the totality of the evidence or the Veteran's lay statements regarding continuous pain.  Thus new examinations are warranted.  

As the Veteran's claims are being remanded for further development, any VA treatment records or private treatment records which support the Veteran's claim but are not associated with the claims file should be requested, where necessary, obtained, and associated with the record.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his abdominal and left knee disabilities.  All requests for records and responses must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left  knee disability is related to the Veteran's service. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed abdominal disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed abdominal disability is related to the Veteran's service.   The examiner is asked to specify which of the Veteran's found abdominal disabilities is related to the Veteran's service, if it is possible to differentiate between the disabilities found.  If this is not possible, the examiner should so state.  

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

4.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


